                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MICHAEL VAN BUREN,
                                   7                                                        Case No. 18-cv-03674-EDL
                                                         Plaintiff,
                                   8
                                                 v.                                         ORDER OF CONDITIONAL
                                   9                                                        DISMISSAL
                                         UNITED STATES OF AMERICA,
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties hereto, by their counsel, having advised the Court that they have agreed to a

                                  14   settlement of this cause,

                                  15          IT IS HEREBY ORDERED that this case is dismissed without prejudice, with leave to

                                  16   reinstate on or before 90 days for the purpose of proceeding with the litigation in the event a

                                  17   settlement has not been completed prior to that date. In the event a request to reinstate the case is

                                  18   not filed and served on opposing counsel on or before the foregoing date, the dismissal will be

                                  19   with prejudice.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 10, 2018

                                  22                                                    ______________________________________
                                                                                        ELIZABETH D. LAPORTE
                                  23                                                    United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
